DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims:
	References Yu US 2017/0040357 in view of Piyo US 2011/0186951 and Tu US 2015/0279885 does not anticipate or renders obvious the claimed invention:
A device having a reflection structure comprising a dielectric structure and a plurality of semiconductor protrusions that matingly engage the dielectric structure, the dielectric structure and semiconductor protrusions being arranged along the front-side of the substrate and being spaced between the light sensing element and the interconnect structure, wherein the plurality of semiconductor protrusions and the dielectric structure are collectively configured to reflect incident light that has passed through the absorption enhancement structure and through the light sensing element back towards the light sensing element before the incident light strikes the interconnect structure, wherein, for at least one pixel of the plurality of pixels, the plurality of semiconductor protrusions includes a first subset of the semiconductor protrusions arranged under a first condition and a second subset of the semiconductor protrusions arranged under a second condition.
A method of performing a second etching process on a second side of the substrate to define a plurality of semiconductor protrusions along the second side of the substrate, wherein the plurality of semiconductor protrusions including a first group of semiconductor protrusions and a second group of semiconductor protrusions, the first group of semiconductor protrusions having a first combination for a width, length and spacing of semiconductor protrusions, and the second group of semiconductor protrusions having a second combination for the width, length and spacing of semiconductor protrusions, and wherein semiconductor protrusions belonging to the first group of semiconductor protrusions are arranged between semiconductor protrusions belonging to the second group of semiconductor protrusions; forming a material, which has a refractive index that differs from a refractive index of the substrate, surrounding the plurality of semiconductor protrusions to establish a reflective structure; and forming a light sensing element in the substrate between the first side of the substrate and the second side of the substrate.
Yu discloses and shows in fig.5C, a device and a method of forming an image sensor integrated chip, comprising: forming a light sensing element (102) in a semiconductor substrate between a front-side of the semiconductor substrate and a back-side of the semiconductor substrate; performing a first etching process on the front-side of the semiconductor substrate to leave a plurality of semiconductor pillars (107)(¶0021) extending outward from a depressed portion of the front-side of the substrate; forming a first dielectric material (101), which has a refractive index that differs from a refractive index of the semiconductor substrate, along the depressed 
Yu fails to disclose the limitation highlighted above.
Therefore, the above limitation in the entirety of the claim is neither anticipated nor renders obvious on the prior art of record; claims 21-40 are allowed. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813